                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES EDWARDS,                                  Case No. 17-cv-06469-SI
                                   8                     Petitioner,
                                                                                           ORDER DENYING PETITION FOR
                                   9              v.                                       WRIT OF HABEAS CORPUS
                                  10     DAVID BAUGHMAN,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13                                          INTRODUCTION

                                  14           Charles Edwards filed this pro se action for a writ of habeas corpus under 28 U.S.C. § 2254

                                  15   to challenge his murder conviction. The court issued an order to show cause why the writ should

                                  16   not be granted. Respondent has filed an answer, and Edwards has filed a traverse. For the reasons

                                  17   discussed below, the petition will be DENIED.

                                  18
                                  19                                           BACKGROUND

                                  20           A two-phase trial was held for Edwards, with the first phase being used to determine guilt

                                  21   and the second phase being used to determine sanity at the time of the offense. The same jury was

                                  22   used for both phases.

                                  23           The California Court of Appeal described the crime as shown through evidence presented at

                                  24   trial during the guilt phase:

                                  25           At midday on May 7, 2012, defendant attacked Shannon Collins, a woman whom he
                                               did not know, as she was walking on Broadway in Santa Cruz. He stabbed her neck
                                  26           and torso 12 times. While Collins bled to death, defendant dropped his jacket and
                                               his knife near her body. He nonchalantly walked away and threw his blood-stained
                                  27           shirt into a garbage can. Shortly thereafter, defendant was arrested a few blocks
                                               away from the crime scene. Defendant had blood spatter on his hands, head, and
                                  28           shoes.
                                              Defendant was calm and cooperative during the in-field showups, which occurred
                                   1          about an hour after the offense. Defendant was then transported to a hospital for
                                              evidence collection procedures during which he was also cooperative. About one
                                   2          and a half hours later, he was transported to the police station where he coherently
                                              provided biographical data to the police officers.
                                   3
                                              2. Defense Case
                                   4
                                              Defendant presented evidence of his extensive history of mental illness. His
                                   5          symptoms included hallucinations, paranoid thoughts, extreme mood fluctuations,
                                              and chronically aggressive behavior. Defendant had been given various diagnoses,
                                   6          including schizoaffective disorder bipolar type, schizophrenia, a psychotic disorder
                                              not otherwise specified, antisocial personality disorder, and polysubstance abuse.
                                   7          Defendant had engaged in 15 or 16 incidents of violent behavior between 1991 and
                                              2002, many of which were related to his mental illness. Defendant was involuntarily
                                   8          medicated eight times between 1994 and 2011. He met the criteria for the mentally
                                              disordered offender program in 1999, 2000, 2002, and 2011. Defendant had no
                                   9          insight into his mental illness and he frequently did not take his medications.
                                  10   People v. Edwards, 11 Cal. App. 5th 759, 761-62 (Cal. Ct. App. 2017) (footnote omitted).
                                  11          The jury found Edwards guilty of first degree murder with personal use of a deadly weapon.

                                  12   After the jury rendered its guilty verdict on the murder charge, there was a brief court trial on the
Northern District of California
 United States District Court




                                  13   sentence enhancement allegations regarding prior felonies. A few days later, a trial was held before

                                  14   the same jury to determine whether Edwards was sane at the time of the killings. Most of the

                                  15   evidence in the sanity phase trial came from two psychiatrists who testified for the defense and two

                                  16   psychologists who testified for the prosecution.

                                  17          The California Court of Appeal described the sanity-phase evidence:

                                  18          1. Defense Case
                                  19          Dr. Jeffrey Gould, a psychiatrist, reviewed documentary evidence and met with
                                              defendant. In October 2014, defendant told Dr. Gould that he was hearing voices
                                  20          that told him he was a “liar,” a “slouch,” and a “piece of shit” on May 7, 2012. The
                                              voices began when he woke up that morning and became louder and louder during
                                  21          the day. According to defendant, “the voices were coming from two skeletons that
                                              were on the sides of head,” and they told him to kill Collins as he stabbed her.
                                  22          Defendant told Dr. Gould that society was against him, and if he remained on the
                                              street he would be killed. Defendant believed that if he killed someone, he would be
                                  23          safe and would join the Illuminati cults. Defendant also claimed that the skeletons
                                              told him that if he killed someone, he would be free. Jail records, which included a
                                  24          daily account of defendant’s behavior and mental condition after the incident,
                                              indicated to Dr. Gould that he was suffering from a psychotic disorder. Dr. Gould
                                  25          diagnosed defendant with schizophrenia. Dr. Gould opined that defendant’s
                                              psychological disorder impaired his knowledge of the moral wrongfulness of his
                                  26          conduct. Defendant’s delusions caused him to believe that killing Collins was
                                              morally right, and he was saving himself from death and persecution. On cross-
                                  27          examination, Dr. Gould acknowledged that he did not consider defendant’s interview
                                              with the police on May 7, 2012, in reaching his opinion. When Dr. Gould wrote his
                                  28          report, he also did not have the statements that defendant made to Drs. Mark Burdick
                                                                                          2
                                       and Jonathan French, prosecution expert witnesses. Dr. Gould conceded that
                                   1   defendant’s statements to the police, Dr. Burdick, Dr. French, and to him were
                                       inconsistent, thus raising concerns regarding which version was valid.
                                   2
                                       Dr. Gould reviewed the video of defendant’s statement to the police in which he did
                                   3   not mention the presence of skeletons, anyone telling him what to do, or the
                                       Illuminati. Dr. Gould believed that the statement that defendant gave to the police
                                   4   was likely to be the most reliable because it was made closest in time to the murder.
                                       Defendant told the police that he had planned to kill a woman because he was
                                   5   frustrated that women did not give him enough attention. He explained that “corrupt”
                                       men, men who weighed 300 pounds, and drug dealers received attention from
                                   6   women, but he did not. Defendant stated that he could not take it anymore, and he
                                       decided to kill a woman. Defendant also stated that he specifically stabbed Collins
                                   7   twice in the neck first. Dr. Gould conceded that defendant’s statement that he would
                                       not have killed a teenager or a woman with a child was a moral decision. Defendant
                                   8   told the police that he knew what he did was wrong, that he was going to go to court,
                                       and that he would probably receive a life sentence. Defendant stated that he felt bad
                                   9   about what he had done, but he would have felt worse if Collins had had a husband
                                       or children. Defendant wrote a letter in the interview room in which he characterized
                                  10   what he did as an awful crime.
                                  11   Dr. Gould observed that defendant was logical, coherent, and did not mention any
                                       psychotic symptoms during the police interview. Defendant’s description of events
                                  12   “sounds like someone who is very antisocial and not suffering from other mental
Northern District of California




                                       illness. . . .” Based on the police interview, Dr. Gould opined that defendant
 United States District Court




                                  13   understood the nature of his act and knew legal and moral right from wrong at the
                                       time of the murder. However, Dr. Gould did not know whether defendant’s
                                  14   statements to the police or to him were more reliable.
                                  15   Dr. John Greene, a psychiatrist, testified that he evaluated defendant twice in
                                       December 2014 and twice in January 2015. Defendant told him that he was
                                  16   experiencing hallucinations and delusions prior to his arrest for murder and described
                                       symptoms similar to those that he had described to Dr. Gould. He visualized
                                  17   skeletons on either side of him telling him to kill or he would be killed. Defendant
                                       also suffered the delusion that there was a plot against him and that he needed to
                                  18   retaliate. Defendant believed that his life would no longer be in danger after he
                                       stabbed Collins. Defendant told Dr. Greene that he ran out of medication after he
                                  19   was released from Atascadero State Hospital in 2012 and was unable to obtain more
                                       medication. Defendant had a difficult time providing a rational account of events,
                                  20   which Dr. Greene interpreted to mean that he was “quite psychotic” at the time of
                                       the crime.
                                  21
                                       Dr. Greene noted that there was evidence of psychosis in defendant’s interview with
                                  22   the police when he referred repeatedly to the plot against him. When defendant was
                                       talking about the crime, he used the words “plot” and “plotting against me” 14 times.
                                  23   Defendant also made three references to being part of a mission and two references
                                       regarding his belief that God was instructing him. On cross-examination, Dr. Greene
                                  24   conceded that defendant’s statements to the police were linear when he gave his
                                       narrative about the crime. But Dr. Greene pointed out that many of defendant’s
                                  25   medical records showed that he could be lucid and linear when he was psychotic. He
                                       noted that when defendant was left alone in the interview room, he was talking to
                                  26   himself for 10 minutes, which indicated that he was likely having auditory
                                       hallucinations. It appeared to Dr. Greene that defendant was suffering from
                                  27   delusions and hallucinations during the interview, which meant that he suffered from
                                       those delusions and hallucinations when the crime was committed. Dr. Greene also
                                  28   believed that defendant was trying to hide his symptoms from the police. Dr. Greene
                                                                                 3
                                       diagnosed defendant with schizoaffective disorder, antisocial personality disorder,
                                   1   and substance abuse. Dr. Greene opined that defendant was unable to discern
                                       between moral right and wrong at the time of the offense due to his schizoaffective
                                   2   disorder.
                                   3   2. Prosecution Case
                                   4   Dr. French, a psychologist, diagnosed defendant with schizoaffective disorder and
                                       antisocial personality disorder. During an interview in July 2014, defendant told Dr.
                                   5   French that he was hearing voices on the right side of his head before he stabbed
                                       Collins, but he did not remember what they said. When asked if he could explain the
                                   6   connection between the voices and the stabbing, defendant said, “[N]o, I can’t. She
                                       was stabbed?” Defendant also said, “I was really stressed out. I was in town where
                                   7   I didn’t know nobody. There was nothing but Whites and Hispanics and I feared for
                                       my life.” When he was asked why he had chosen Collins, defendant replied, “Why
                                   8   anybody? It could have happened to anybody.”
                                   9   Dr. French also testified regarding the police interview in which defendant described
                                       how poorly he had been treated by women and his mission to let society know how
                                  10   miserable he was by taking a life. Defendant told the police about a dozen times that
                                       he did not feel good about what he did, but he also stated that he had to complete his
                                  11   mission and he felt relieved after killing Collins. Defendant told the officers that he
                                       understood that what he did was legally wrong and he agreed with the statement that
                                  12   what he did was morally wrong. Dr. French read a portion of the transcript of the
Northern District of California
 United States District Court




                                       police interview in which defendant talked about free will and why his life had been
                                  13   designed as it had been. Dr. French characterized defendant’s observations as
                                       profound. Defendant’s statements to the police were “[v]ery significant” to Dr.
                                  14   French in concluding that defendant was sane at the time of the crime. He explained
                                       that there was no evidence of active psychosis, and defendant never lost his
                                  15   composure during the lengthy interview. Since the interview was closest in time to
                                       the incident, it was the “best window” into defendant’s state of mind.
                                  16
                                       Dr. Burdick, a psychologist, evaluated defendant twice in June 2014 and once in
                                  17   August 2014. Dr. Burdick saw no signs of schizophrenia or schizoaffective disorder
                                       at his first interview with defendant. Defendant told him that he had never murdered
                                  18   anyone. He stated that a bald, black man6 was stabbing a woman and he tried to get
                                       the knife away from him. Defendant then helped her to the ground. Defendant also
                                  19   mentioned that there were some voices coming from skeletons, who were on his left
                                       and on his right. He did not really understand what the voices were saying, but it
                                  20   was something about killing. They were not commanding him to do anything. When
                                       Dr. Burdick asked defendant if killing was wrong, he twice replied, “yes, it’s wrong”
                                  21   in an emphatic tone of voice. Defendant also asked Dr. Burdick “how [he] thought
                                       it went” and “if [he] believed him.”
                                  22
                                              [Footnote 6:] Defendant is a bald, African-American man.
                                  23
                                       At the second interview, defendant told Dr. Burdick that he did not have
                                  24   hallucinations at the time of the murder. However, he had hallucinations from time
                                       to time depending on his medication. Defendant told him that he had admitted to the
                                  25   police that he had killed the victim, but it was only after they had worn him down
                                       after a three-hour interview.
                                  26
                                       Dr. Burdick testified regarding the police interview. He thought it was important
                                  27   that defendant admitted killing Collins at the beginning of the interview. Dr. Burdick
                                       also noted that defendant was lucid during most of the interview. Dr. Burdick
                                  28
                                                                                 4
                                              concluded that defendant had a mental illness, he understood the nature and quality
                                   1          of his actions, and he knew what he did was legally and morally wrong.
                                   2   People v. Edwards, 11 Cal. App. 5th at 762-65.

                                   3          Having been convicted of first degree murder with sentence enhancements, and having been

                                   4   found sane at the time of the offense, Edwards was sentenced on March 25, 2015, to 88 years to life

                                   5   in prison.

                                   6          Edwards then appealed. The California Court of Appeal affirmed his conviction in a

                                   7   reasoned decision issued on May 16, 2017. The California Supreme Court summarily denied his

                                   8   petition for review on August 16, 2017.

                                   9          He then filed this action. In his federal petition for writ of habeas corpus, he alleges that his

                                  10   Fifth, Sixth and Fourteenth Amendment rights were violated when (1) the court allowed the

                                  11   prosecution to impeach a defense expert with Edwards’ statements; (2) the trial court allowed the

                                  12   prosecutor to impeach third-party witnesses with illegally obtained statements Edwards had made
Northern District of California
 United States District Court




                                  13   to police; and (3) counsel failed to object to the testimony of the prosecution witness at the sanity

                                  14   phase of the trial. The court agrees with respondent’s assertion that the first and second claims are

                                  15   actually a single claim and therefore evaluates them as a single claim.

                                  16

                                  17                                     JURISDICTION AND VENUE

                                  18          This court has subject matter jurisdiction over this action for a writ of habeas corpus under

                                  19   28 U.S.C. § 2254. 28 U.S.C. § 1331. This action is in the proper venue because the petition concerns

                                  20   the conviction and sentence of a person convicted in Santa Cruz County, California, which is within

                                  21   this judicial district. 28 U.S.C. §§ 84, 2241(d).

                                  22

                                  23                                          LEGAL STANDARD

                                  24          This court may entertain a petition for writ of habeas corpus “in behalf of a person in custody

                                  25   pursuant to the judgment of a State court only on the ground that he is in custody in violation of the

                                  26   Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). The Antiterrorism and

                                  27   Effective Death Penalty Act of 1996 (“AEDPA”) amended § 2254 to impose new restrictions on

                                  28   federal habeas review. A petition may not be granted with respect to any claim that was adjudicated
                                                                                           5
                                   1   on the merits in state court unless the state court’s adjudication of the claim: “(1) resulted in a

                                   2   decision that was contrary to, or involved an unreasonable application of, clearly established Federal

                                   3   law, as determined by the Supreme Court of the United States; or (2) resulted in a decision that was

                                   4   based on an unreasonable determination of the facts in light of the evidence presented in the State

                                   5   court proceeding.” 28 U.S.C. § 2254(d).

                                   6          “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court

                                   7   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if

                                   8   the state court decided a case differently than [the] Court has on a set of materially indistinguishable

                                   9   facts.” Williams (Terry) v. Taylor, 529 U.S. 362, 412-13 (2000). “Under the ‘unreasonable

                                  10   application’ clause, a federal habeas court may grant the writ if the state court identifies the correct

                                  11   governing legal principle from [the Supreme] Court’s decisions but unreasonably applies that

                                  12   principle to the facts of the prisoner’s case.” Id. at 413. “[A] federal habeas court may not issue the
Northern District of California
 United States District Court




                                  13   writ simply because that court concludes in its independent judgment that the relevant state-court

                                  14   decision applied clearly established federal law erroneously or incorrectly. Rather, that application

                                  15   must also be unreasonable.” Id. at 411. “A federal habeas court making the ‘unreasonable

                                  16   application’ inquiry should ask whether the state court’s application of clearly established federal

                                  17   law was ‘objectively unreasonable.’” Id. at 409.

                                  18          The state-court decision to which § 2254(d) applies is the “last reasoned decision” of the

                                  19   state court.   Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991).            When confronted with an

                                  20   unexplained decision from the last state court to have been presented with the issue, “the federal

                                  21   court should ‘look through’ the unexplained decision to the last related state-court decision that does

                                  22   provide a relevant rationale. It should then presume that the unexplained decision adopted the same

                                  23   reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

                                  24          Section 2254(d) generally applies to unexplained as well as reasoned decisions. “When a

                                  25   federal claim has been presented to a state court and the state court has denied relief, it may be

                                  26   presumed that the state court adjudicated the claim on the merits in the absence of any indication or

                                  27   state-law procedural principles to the contrary.” Harrington v. Richter, 562 U.S. 86, 99 (2011).

                                  28   When the state court has denied a federal constitutional claim on the merits without explanation, the
                                                                                          6
                                   1   federal habeas court “must determine what arguments or theories supported or . . . could have

                                   2   supported, the state court’s decision; and then it must ask whether it is possible fairminded jurists

                                   3   could disagree that those arguments or theories are inconsistent with the holding in a prior decision

                                   4   of [the U.S. Supreme] Court.” Id. at 102.

                                   5

                                   6                                               DISCUSSION

                                   7   A.     Use of Edwards’ Statements To Cross-Examine Experts At Sanity Phase Of Trial

                                   8          Statements were taken from Edwards in violation of his Miranda rights. The question in

                                   9   this case is whether those statements could be used to impeach psychiatrists who were testifying for

                                  10   the defense at the sanity phase of his trial. Edwards argues that his Fifth, Sixth, and Fourteenth

                                  11   Amendment rights were violated by the use of those statements at the trial.

                                  12
Northern District of California
 United States District Court




                                  13          1. State Court Proceedings

                                  14          When he was arrested, Edwards was advised of his Miranda rights and thereafter was

                                  15   interviewed by the police who disregarded his request to speak to counsel.

                                  16          He moved in limine to suppress his statements to the police officers on the ground that he

                                  17   had invoked his right to counsel during the interview yet the police continued to speak with him.

                                  18   CT 315. The prosecutor moved in limine to allow the evidence in at trial and to allow expert

                                  19   witnesses at the sanity phase to refer to the content of Edwards’ statements if those statements

                                  20   formed the basis of their opinions. CT 390. The trial court ruled that the statements made by

                                  21   Edwards after he invoked his right to counsel were inadmissible as evidence in the case-in-chief in

                                  22   both the guilt and sanity phases. The trial court also ruled that if the defense expert witnesses in the

                                  23   sanity phase relied on statements that defendant had made to them, the prosecutor could impeach

                                  24   the expert witnesses with defendant’s inconsistent statements made to the police that otherwise had

                                  25   been suppressed.

                                  26
                                  27

                                  28
                                                                                          7
                                   1          As a result of the trial court’s rulings, Edwards’ statements to the police were admitted as

                                   2   impeachment evidence at the sanity phase.1 As mentioned in more detail in the preceding section,

                                   3   evidence was introduced that showed, among other things, that Edwards’ statements to the police

                                   4   were inconsistent with his later statements to the defense psychiatrists. For example, whereas

                                   5   Edwards had reported to the psychiatrists in 2014 that he was hearing voices from skeletons telling

                                   6   him to kill Collins when he stabbed her in 2012, when he was interviewed by the police on the day

                                   7   of the killing, Edwards (a) had not mentioned the presence of skeletons or command hallucinations;

                                   8   (b) said he planned to kill a woman because he was frustrated that women did not give him enough

                                   9   attention; and (c) decided not to kill a teenager or a woman with a child. Dr. Gould, a defense

                                  10   psychiatrist, conceded that Edwards’ statements to him were inconsistent with Edwards’ statements

                                  11   to the police and to the prosecution’s experts, raising concerns as to which version was valid. Dr.

                                  12   Gould testified that Edwards’ statements to the police suggested the defendant understood the nature
Northern District of California
 United States District Court




                                  13   of his act and knew legal and moral right from wrong at the time of the murder. Dr. Gould also

                                  14   believed the statements to the police were most likely to be the most reliable because they were

                                  15   made near in time to the killing. Dr. Greene, the other defense psychiatrist, thought there was

                                  16   evidence of psychosis in Edwards’ interview with the police. The two psychologists who testified

                                  17   for the prosecution found support for their conclusions that Edwards was sane based on his

                                  18   statements to the police.

                                  19          On appeal, Edwards argued that his Miranda-violative statements to the police should not

                                  20   have been admitted at the sanity phase of his trial. The California Court of Appeal rejected Edwards’

                                  21   federal constitutional challenge to the use of his statements to the police. (The state appellate court’s

                                  22   reasoning will be discussed in more depth in the next section.)

                                  23

                                  24

                                  25

                                  26
                                              1
                                                The trial court gave a limiting instruction during the experts’ testimony: “‘Statements
                                       offered by [defendant] to law enforcement are not being offered for the truth of the matter asserted
                                  27   but they’re being offered for part of the basis upon which an expert like Dr. Gould is offering his
                                       opinion. So it’s being offered for a limited purpose in that regard.’” People v. Edwards, 11 Cal.
                                  28   App. 5th at 766 n.7 (alteration in original).

                                                                                          8
                                   1          2.      Analysis

                                   2          Miranda v. Arizona, 384 U.S. 436, 479 (1966), requires that a suspect be given certain

                                   3   warnings and must waive those warnings before he may be subjected to a custodial interrogation.

                                   4   “[U]nless and until such warnings and waiver are demonstrated by the prosecution at trial, no

                                   5   evidence obtained as a result of interrogation can be used against him.” Id. at 479; see also Oregon

                                   6   v. Elstad, 470 U.S. 298, 306 (1985) (referring to the “Miranda exclusionary rule”). Although

                                   7   statements obtained in violation of Miranda must be excluded in the prosecution’s case-in-chief at

                                   8   a later trial, they may be used to impeach the credibility of a testifying defendant. See Harris v.

                                   9   New York, 401 U.S. 222, 225 (1971). The Supreme Court has limited the use of a defendant’s

                                  10   statements for impeachment purposes by holding that the impeachment exception does not extend

                                  11   to third parties, i.e., a third party cannot be impeached with a defendant’s statements obtained in

                                  12   violation of the defendant’s Miranda rights. See James v. Illinois, 493 U.S. 307 (1990). Because
Northern District of California
 United States District Court




                                  13   Edwards’ claim turns on the interpretation of James, that case will be examined in more depth.

                                  14          In James, the day after a shooting, the defendant was found by police at his mother’s beauty

                                  15   parlor, where he emerged from under a hair dryer with curly black hair. 493 U.S. at 309. During

                                  16   questioning at the police station, the defendant stated that he “had gone to the beauty parlor in order

                                  17   to have his hair ‘dyed black and curled in order to change his appearance.’” Id. His statements were

                                  18   ruled inadmissible as the fruit of a Fourth Amendment violation because the police lacked probable

                                  19   cause to arrest him without a warrant. Id. At the time of trial, defendant had black hair worn in a

                                  20   “‘natural’” style. Id. At trial, several eyewitnesses made in-court identification of the defendant as

                                  21   the shooter but also testified that the person responsible for the shooting had shoulder-length and

                                  22   slicked-back reddish hair. Id. at 310. The defendant did not testify and therefore could not be

                                  23   questioned about his statement to police that he had gone to the beauty parlor to change his

                                  24   appearance the day after the shooting. But the defense called a family friend, who testified that she

                                  25   was with the defendant on the day of the shooting and he had black hair on that day. Id. Over the

                                  26   defendant’s objection, the prosecutor then introduced the defendant’s “illegally obtained statements

                                  27   as a means of impeaching the credibility” of the friend. Id. A police detective was allowed to testify

                                  28   that the defendant admitted he had reddish hair the night of the shooting and had died and curled it
                                                                                         9
                                   1   the next day to change his appearance. Id.

                                   2          The Supreme Court in James put a limit on the impeachment exception to the exclusionary

                                   3   rule. Whereas the impeachment exception generally permits the prosecution to introduce illegally

                                   4   obtained evidence for the limited purpose of impeaching the credibility of the defendant’s own

                                   5   testimony, id. at 311-12, the Court in James refused to expand the class of impeachable witnesses

                                   6   from the defendant alone to all defense witnesses. Id. at 313. The Court explained that expanding

                                   7   the class of impeachable witnesses to include all defense witnesses “would create different

                                   8   incentives affecting the behavior of both defendants and law enforcement officers.”               Id.

                                   9   Consequently, it “would not promote the truthseeking function to the same extent as did creation of

                                  10   the original exception, and yet it would significantly undermine the deterrent effect of the general

                                  11   exclusionary rule.” Id. at 313-14. The Court considered several reasons for not expanding the

                                  12   impeachment exception. The availability of a defendant’s statements to deter perjurious testimony
Northern District of California
 United States District Court




                                  13   by the defendant did not apply with equal force to other witnesses, and could impede the presentation

                                  14   of a defense because the defense might not call some witnesses who purposely or inadvertently

                                  15   could open the door to the introduction of evidence of statements illegally obtained from the

                                  16   defendant. Id. at 314-15. Also, concerns about weakening the exclusionary rule’s deterrent effect

                                  17   counseled against allowing a statement illegally obtained from the defendant to be used to impeach

                                  18   other witnesses. Id. at 317-19.

                                  19          In the present case, the California Court of Appeal concluded that the rationale of James did

                                  20   not support the exclusion in the sanity phase of Edwards’ statements obtained in violation of

                                  21   Miranda:

                                  22          Here, the use of defendant’s illegally obtained statements to impeach the expert
                                              witnesses during the sanity phase promotes the same truth-seeking function of a
                                  23          criminal trial as the impeachment exception of a defendant who testifies. Though
                                              there is little, if any, concern that expert witnesses would commit perjury,8 the
                                  24          admission of this evidence prevents the defendant from turning the exclusionary rule
                                              into a “a shield against contradiction of his untruths.” (Harris, supra, 401 U.S. at p.
                                  25          224, 91 S.Ct. 643, quoting Walder, supra, 347 U.S. at p. 65, 74 S.Ct. 354.) Nor
                                              would the admission of the suppressed statements have a chilling effect on a
                                  26          defendant’s ability to present a defense. Defendants could avoid impeachment of the
                                              testimony of expert witnesses by not providing these witnesses with statements that
                                  27          contradict the suppressed statements. Defendants could reasonably expect that
                                              expert witnesses, given their professional qualifications, would not testify in a
                                  28          manner that intentionally or inadvertently invited impeachment. Expert witnesses
                                                                                        10
                                               also generally provide reports prior to trial, thereby allowing adequate preparation
                                   1           by defendants. Moreover, the number of expert witnesses at a criminal trial is usually
                                               fewer than other third party witnesses. Thus, in contrast to James, the expansion of
                                   2           the impeachment exception to the cross-examination of expert witnesses during the
                                               sanity phase would further the truth-seeking process with minimal loss of probative
                                   3           witness testimony.
                                   4                   [Footnote 8:] The defense witness in James testified as to her own
                                                       observations while, here, the witnesses testified as experts. “An expert
                                   5                   witness may be cross-examined about ‘the matter upon which his or her
                                                       opinion is based and the reasons for his or her opinion,’” and “an adverse
                                   6                   party may bring to the attention of the jury that an expert did not know or
                                                       consider information relevant to the issue on which the expert has offered an
                                   7                   opinion. [Citation.]” (People v. Doolin (2009) 45 Cal.4th 390, 434, 87
                                                       Cal.Rptr.3d 209, 198 P.3d 11.) When the expert accurately testifies regarding
                                   8                   the defendant’s statements to him, even if they are false, there is no threat of
                                                       a perjury prosecution.
                                   9
                                               We are also not persuaded that this type of evidence would diminish the deterrent
                                  10           effect of the exclusionary rule on police misconduct. As with the impeachment
                                               exception established under Harris, an officer’s incentive to gather evidence by
                                  11           illegal means would be weak. Such an incentive would rely on the unlikely
                                               prediction that a defendant would later provide inconsistent statements to an expert,
                                  12           who would then basis his opinion as to the defendant’s sanity on these statements.
Northern District of California
 United States District Court




                                               [Footnote omitted.] Moreover, unlike in James, the expansion of the exception
                                  13           would not significantly increase the number of occasions on which the prosecutor
                                               could use such evidence.
                                  14
                                               The admission of a defendant’s illegally obtained statements to impeach an expert
                                  15           witness regarding inconsistent statements made by the defendant and relied on by the
                                               expert witness as a basis for his or her opinion furthers the truth-seeking function of
                                  16           a trial without diminishing the deterrent effect of the exclusionary rule on police
                                               misconduct. Thus, the trial court properly admitted the evidence.
                                  17
                                       People v. Edwards, 11 Cal. App. 5th at 768-69.
                                  18
                                               The California Court of Appeal’s decision was not contrary to or an unreasonable application
                                  19
                                       of clearly established law, as set forth by the U.S. Supreme Court. James did not specifically address
                                  20
                                       the use of unlawfully obtained statements in the context of expert witness testimony, nor in the
                                  21
                                       context of a sanity phase of a trial. It was not unreasonable for the California Court of Appeal to
                                  22
                                       determine that those two factors made a difference, and supported a conclusion that the James’
                                  23
                                       Court’s refusal to extend the impeachment rule to other defense witnesses should not cover expert
                                  24
                                       witnesses at a sanity trial.
                                  25
                                               The Ninth Circuit relied on similar reasoning to that of the California Court of Appeal when
                                  26
                                       it rejected a defendant’s challenge to the use of a statement obtained in violation of Miranda to
                                  27
                                       impeach a psychiatrist’s testimony about a defendant’s lack of specific intent in United States v.
                                  28
                                                                                         11
                                   1   Rosales-Aguilar, 818 F.3d 965 (9th Cir. 2016). In Rosales-Aguilar, the defendant was charged with

                                   2   two counts of attempted illegal reentry based on two attempts in three days to enter the United States

                                   3   from Mexico. Id. at 968. On the first occasion, he told Border Patrol agents that he was entering to

                                   4   find work and live in the United States; on the second occasion, he told them that he had climbed

                                   5   over the border fence and was on his way to San Diego. Id. The district court suppressed the first

                                   6   statement because Miranda warnings had not been given and suppressed the second statement

                                   7   because the waiver of the Miranda rights was not knowing; the district court also ruled that both

                                   8   statements could be used for impeachment purposes. Id. At trial, the defendant did not testify but

                                   9   did have a psychiatrist testify as an expert witness about the defendant’s mental state (i.e., that the

                                  10   defendant lacked the requisite specific intent for illegal reentry because he was under the influence

                                  11   of drugs) based on statements the defendant had made to the psychiatrist. Id. at 969. The district

                                  12   court allowed the government to use the defendant’s suppressed statements to cross-examine the
Northern District of California
 United States District Court




                                  13   expert witness psychiatrist. The Ninth Circuit affirmed the conviction, finding that James was

                                  14   distinguishable because the witness in James “was testifying as to her own perception and

                                  15   recollection,” whereas “the statements impeached here were not the observations of [the

                                  16   psychiatrist] as to Rosales’s activities on the day he was arrested. Rather, they were Rosales’s

                                  17   account of the events as communicated to [the psychiatrist]. . . . It was Rosales’s perception,

                                  18   recollection and veracity that were being impeached by Rosales’s own prior inconsistent

                                  19   statements.” Rosales-Aguilar, 818 F.3d at 970. The Ninth Circuit explained that this case was

                                  20   “much closer” to cases where the defendant’s own statements were allowed to impeach the

                                  21   defendant.

                                  22          “The shield provided by Miranda cannot be perverted into a license to use perjury
                                              by way of a defense, free from the risk of confrontation with prior inconsistent
                                  23          utterances.” Harris, 401 U.S. at 226, 91 S.Ct. 643. Insofar as Rosales’s statements
                                              to [the psychiatrist] differ from the ones he made to the Border Patrol officers, the
                                  24          inconsistencies cast doubt on his veracity, not [the psychiatrist’s]. They were thus
                                              properly admitted to impeach Rosales’s account of the events under dispute.
                                  25
                                       Rosales-Aguilar, 818 F.3d at 970.
                                  26
                                  27

                                  28
                                                                                         12
                                   1             Similarly, Edwards’ statements were being offered to impeach Edwards’ perception,

                                   2   recollection, and veracity rather than that of the psychiatrists who had evaluated him. Consider, for

                                   3   example, Edwards’ statement that he stabbed the victims because he was told to do so by skeletons.

                                   4   The defense psychiatrists gave an opinion as to Edwards’ sanity based on Edwards’ report that he

                                   5   stabbed the victim because skeletons told him to do so. The prosecution was able to ask how that

                                   6   opinion was affected by Edwards’ statement to police just after the killing that he stabbed the victim

                                   7   because women had spurned him. The latter statement did far more to impeach the credibility of

                                   8   Edwards than the credibility of the experts. The statement to police cast doubt on the truthfulness

                                   9   of Edwards’ account to the experts. In James, the use of the defendant’s illegally obtained statement

                                  10   cast doubt on the truthfulness of the witness because the witness said the defendant had black curly

                                  11   hair on the day of the killing whereas the defendant had admitted to police that he had gotten that

                                  12   black curly hair the day after the killing to change his appearance. By contrast, the use of the
Northern District of California
 United States District Court




                                  13   illegally obtained statement in the present case did not similarly cast doubt on the truthfulness of the

                                  14   defense psychiatrists.

                                  15             Allowing the jury to hear Edwards’ statements to police promoted the truth-seeking purpose

                                  16   of the trial, much more so than would have occurred if the statements he made immediately after

                                  17   the killing could not be used by the experts. The jury was instructed in the sanity phase about expert

                                  18   witness testimony. CT 1494. Part of the instruction stated: “[C]onsider the expert’s knowledge,

                                  19   skill, experience, training, and education, the reasons the expert gave for any opinion, and the facts

                                  20   or information on which the expert relied in reaching that opinion. You must decide whether

                                  21   information on which the expert relied was true and accurate.” CT 1494. The instruction also stated:

                                  22   “If the expert witnesses disagreed with one another, you should weigh each opinion against the

                                  23   others. You should examine the reasons given for each opinion and the facts or other matters on

                                  24   which each witness relied.” Id. Disallowing use of Edwards’ statements to the police would have

                                  25   distorted the truth-seeking purpose of the sanity trial as it would have deprived the parties of

                                  26   information about statements highly relevant to Edwards’ state of mind on the day he killed the

                                  27   victim.

                                  28
                                                                                         13
                                   1          It was not an unreasonable application of James for the California Court of Appeal to refuse

                                   2   to apply James to the situation where an expert was testifying in a sanity trial and was basing his

                                   3   opinion on the defendant’s self-reporting of his reasons for his actions.

                                   4

                                   5   B.     Ineffective Assistance of Counsel

                                   6          Edwards contends that he received ineffective assistance of counsel because “counsel failed

                                   7   to object to the testimony of the prosecution witness at the sanity phase of the petitioner[’]s trial.”

                                   8   Docket No. 1 at 5. In his traverse, he argues that counsel “did not undertake any preparation or

                                   9   advocacy to challenge the alleged inconsistencies in Dr. French’s opinion” that Edwards was sane

                                  10   at the time of the murder. Docket No. 29 at 7. Edwards offers nothing more specific than these two

                                  11   statements.

                                  12          Respondent argues that this constitutional claim is unexhausted but nonetheless should be
Northern District of California
 United States District Court




                                  13   rejected on the merits. The court agrees.

                                  14          Prisoners in state custody who wish to challenge collaterally in federal habeas proceedings

                                  15   either the fact or length of their confinement are required first to exhaust state judicial remedies,

                                  16   either on direct appeal or through collateral proceedings, by presenting the highest state court

                                  17   available with a fair opportunity to rule on the merits of each and every claim they seek to raise in

                                  18   federal court. See 28 U.S.C. § 2254(b), (c). Here, the federal constitutional claim is unexhausted

                                  19   because Edwards did not present it to the California Supreme Court. See Docket No. 28-10 at 275

                                  20   (petition for review filed in California Supreme Court). A district court may deny, but not grant,

                                  21   relief on a habeas petition that presents an unexhausted claim. See 28 U.S.C. § 2254(b)(1). The

                                  22   district court can deny an unexhausted claim only when “it is perfectly clear that the applicant does

                                  23   not raise even a colorable federal claim.” Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005).

                                  24   This court will deny relief on the unexhausted federal constitutional claim because the claim is

                                  25   plainly meritless.

                                  26          The Sixth Amendment guarantees not only assistance, but the effective assistance, of

                                  27   counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). “The benchmark for judging any

                                  28   claim of ineffectiveness must be whether counsel's conduct so undermined the proper functioning
                                                                                         14
                                   1   of the adversarial process that the trial cannot be relied upon as having produced a just result.” Id.

                                   2   In order to prevail on a Sixth Amendment ineffective assistance of counsel claim, a petitioner must

                                   3   satisfy a two-prong test. First, he must establish that counsel's performance was deficient. Id. at

                                   4   687. A deficient performance is one that falls below an “objective standard of reasonableness”

                                   5   under prevailing professional norms. Id. at 687-88. Second, he must establish that he was

                                   6   prejudiced by counsel's deficient performance; he must show that “there is a reasonable probability

                                   7   that, but for counsel's unprofessional errors, the result of the proceeding would have been different.”

                                   8   Id. at 694. A reasonable probability is a probability sufficient to undermine confidence in the

                                   9   outcome. Id.

                                  10          Edwards’ claim that counsel provided ineffective assistance fails on both the deficient-

                                  11   performance prong and the prejudice prong of the Strickland analysis. Edwards contends in his

                                  12   traverse that counsel did not prepare for or challenge inconsistencies in Dr. French’s opinion that
Northern District of California
 United States District Court




                                  13   Edwards was sane. The record plainly shows this not to be true, as counsel tried various means to

                                  14   undercut Dr. French’s testimony. Defense counsel filed motions in limine to exclude all mention of

                                  15   Edwards’ statements to the police, which would have cut into the basis for Dr. French’s opinion if

                                  16   the motions had been successful. See CT 376, 484, 592, 609. During the sanity phase, defense

                                  17   counsel made some objections during direct examination of Dr. French by the prosecutor (e.g., RT

                                  18   9014, 9020, 9041), cross-examined Dr. French at length (RT 9061-9147), and even did a brief direct

                                  19   examination of Dr. French (RT 8888-8895). Edwards fails to identify any specific way in which

                                  20   defense counsel failed to prepare for or challenge Dr. French’s opinion, nor does he show resulting

                                  21   prejudice. In his petition, Edwards contends that counsel failed to object to the testimony of an

                                  22   unspecified prosecution witness in the sanity phase. Insofar as he is referring to Dr. French’s

                                  23   testimony, Edwards fails to identify the objection that counsel should have made and fails to show

                                  24   that there is any reasonable probability that the outcome would have been different if counsel had

                                  25   made the objection. Insofar as Edwards is referring to some other witness, his argument fails

                                  26   because he does not identify who that witness was, what the basis for an objection would have been,

                                  27   why the objection would have been successful, and how a sustained objection would have made any

                                  28   difference at his trial. The unexhausted claim that counsel provided ineffective assistance in the
                                                                                         15
                                   1   sanity phase is denied.

                                   2

                                   3   C.      No Certificate of Appealability

                                   4           A certificate of appealability will not issue. See 28 U.S.C. § 2253(c). This is not a case in

                                   5   which “reasonable jurists would find the district court’s assessment of the constitutional claims

                                   6   debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly, a certificate of

                                   7   appealability is DENIED.

                                   8

                                   9                                             CONCLUSION

                                  10           For the foregoing reasons, the petition for writ of habeas corpus is DENIED on the merits.

                                  11   The clerk shall close the file.

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: March 26, 2019

                                  14                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        16
